
	
		I
		112th CONGRESS
		2d Session
		H. R. 6399
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Heinrich (for
			 himself, Mr. Luján, and
			 Mr. Pearce) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Native American Programs Act of 1974 to
		  reauthorize a provision to ensure the survival and continuing vitality of
		  Native American languages.
	
	
		1.Reauthorization of Native
			 American languages programSection 816(e) of the Native American
			 Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008,
			 2009, 2010, 2011, and 2012 and inserting 2013 through
			 2017.
		
